DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 10/22/2019 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the claim including limitations of “A control method of an electronic device including a communication unit for communicating with an external device having a after (not before) the “phrase” (“corresponding the external device”) in/or “the voice input” is received and recognized by “the electronic device” (not by “the external device”), which is also inconsistent with specification disclosure (see Fig. 9, p87-p97, also see MPEP2173.03). 

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 rejected under 35 U.S.C. 103 as being unpatentable over JOBANPUTRA et al. (US 10,271,093) hereinafter referenced as JOBANPUTRA in view of KIM et al. (US 2020/0051554) hereinafter referenced as KIM. 
As per claim 1, as best understood in view of claim rejection under 35 USC 112 (b), see above, JOBANPUTRA discloses ‘systems and methods for routing content to an associated output device’ (title) providing “an electronic device (read on ‘10’, or a combination of ‘10’ and ‘100’ having ‘one or more servers’, in a broad sense) including a communication unit (read on ‘206’, ‘256’, or a combination thereof) for communicating with an external device (read on ‘300’, ‘302’, ‘304’, one of ‘servers’ in ‘100’, or a combination thereof, in a broad sense) having a voice recognition function (read on ‘STT functionality’) (Figs. 1-3, col. 2, lines 30-67, col. 7, line 5 to col 8, line 67), comprising:

receiving (‘receive’ or ‘be sent to’) a notification (read on a ‘status response’, ‘notification text’, ‘audio data representing the notification text’, or ‘status update’ notifying ‘a ready state’) indicating (‘indicates’) whether the external device (such as ‘output electronic device 300’ including ‘television’) is ready (such as in a ‘unavailable’, ‘available’, or ‘ready’ state/mode) to recognize the voice input (read on ‘recognizes human speech in detected audio’ and/or ‘determine spoken command’ into/as ‘instructions’ (i.e. voice control function) applied to the ‘output electronic device’, in a broad sense in light of the specification: p20 and 24) via the communication unit (same above), (col. 2, lines 4-11, col. 5, line 32 to col. 6, line 45, col. 18, lines 22-45, col. 20, line 28 to col. 21, line 56, col. 8, lines 11-60), and 
controlling (or ‘send instructions to …cause) the external device (such as ‘output electronic device 300’) to be ready (such as ‘change from the available state to the ready state’) to recognize the voice input (same above), via the communication unit (same above) when a predetermined voice input (read on captured ‘audio signal’ or ‘audio data’ in light of the specification, p20) including a phrase (or ‘words’, ‘wakeword’, or ‘name’) corresponding to (‘operating’) the [external] device is received through the receiving, in a case where the notification indicates that the external device is not ready (such as in ‘unavailable’ or ‘available’ state’) to recognize the voice input (same above), (Figs. 1-3, col. 2, lines 4-11, col. 7, line 5 to col 9, line 55, col. 20, line 38 to col. 21, line 36).
It is noted that JOBANPUTRA not expressly the phrase (or words or wakeword) corresponding to the “external” device.  However, the same/similar concept/feature is well 
As per claim 1, it recites a device (apparatus). As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claim 16, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 2 (depending on claim 1), JOBANPUTRA in view of KIM further discloses that “in a case where the notification indicates that the external device is ready to recognize the voice input (same above), the control unit (such as ‘processor(s) 202’/‘252’ ; or processor ‘480’) prevents control (read on ‘controlling’ and/or ‘to facilitated wireless communications’ using ‘various wireless technologies’) of the external device via the first communication unit (read on ‘206’/ ‘256’ with one of ‘WiFi (e.g. 802.11 protocol)’ or ‘Bluetooth’; or one of ‘WLAN module 
As per claim 3 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “a second communication unit (such as ‘206’/ ‘256’ with ‘WiFi (e.g. 802.11 protocol)’; or ‘WLAN module 413’ with ‘WiFi’) wherein power consumption of communication executed via the first communication unit (read on ‘206’/‘256’ with ‘Bluetooth’; or ‘short range communication module 415’ with ‘Bluetooth Low Energy (BLE)’) is lower than power consumption of communication executed via the second communication unit, and wherein communication speed of communication executed via the second communication unit is faster than communication speed of communication executed via the first communication unit” (JOBANPUTRA: Fig. 3, col. 8, lines 11-60, col. 14, lines 3-25, col. 16, lines 13-31, col. 18, lines 5-36; KIM: Fig. 4, p102-p106, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the claimed feature(s) (regarding lower power consumption and faster commination speed) is/are inherent characteristics of WiFi (or 802.11 protocol) and Bluetooth (or BLE) of communication standards /protocols in nature (also See MPEP 2131. III), so that implementation with these standards /protocols would realize the claimed features naturally (with common knowledge in the art) and would be within the scope of capability of the skilled person in the art and result would be predictable).
claim 4 (depending on claim 3), the rejection is based on the same reason described for claims 1 (or 16) and 3, because it also reads on the limitation(s) of claim 4.
As per claim 5 (depending on claim 4), the rejection is based on the same reason described for claim 1 (or 16), because it also reads on the limitation(s) of claim 5.
As per claim 6 (depending on claim 4), the rejection is based on the same reason described for claim 1 (or 16), because it also reads on the limitation(s) of claim 6.
As per claim 7 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “wherein the control unit determines a wake word of the electronic device and a wake word of the external device included in a received voice input (same/similar as stated for claim 16), and wherein, in a case where the wake word of the electronic device is received (same above), the control unit controls the electronic device (such as ‘electronic device 10’) to recognize the received voice input (same as stated for claim 16, see above)”, (JOBANPUTRA: col. 10, lines 37-49, col. 20, line 59 to col. 21, line 36).  
As per claim 8 (depending on claim 1), the rejection is based on the same reason described for claims 1 (or 16) and 3, because it also reads on the limitation(s) of claim 8.
As per claim 9 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “the control unit receives a notification indicating whether the external device is ready (or not, such as ‘unavailable’) to recognize a voice input (same above), at a predetermined interval (‘amount of time’, or ‘two second window) via the first communication unit (same as stated for claim 3, see above)”, (JOBANPUTRA: col. 48, lines 6-42).  
As per claim 10 (depending on claim 1), the rejection is based on the same reason described for claim 9, because it also reads on the limitation(s) of claim 10.
claim 11 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “an output unit (such as ‘speaker(s) 202) configured to output voice, wherein, after the control unit controls the external device that is not ready to recognize a voice input, to be ready to recognize a voice input (same as stated for claim 16), via the first communication unit (same as stated for claims 1 and 3), the control unit outputs the predetermined voice input (read on ‘12’ in a broad sense) through the output unit”, (JOBANPUTRA: Fig. 1, col. 10, lines 33-42).  
As per claim 12 (depending on claim 1), the rejection is based on the same reason described for claim 3, because it also reads on the limitation(s) of claim 12.
As per claim 13 (depending on claim 1), the rejection is based on the same reason described for claim 16, because it also reads on the limitation(s) of claim 13.
As per claim 14 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “the state where the external device is ready to recognize a voice input (same as stated for claim 14, see above) corresponds to (associated with) a state (read on a ‘association’ in ‘102’) where at least the voice receiving unit (read on ‘208’) and a recognition unit (read on’216’ or ‘214’) for recognizing the voice input are turned on”, (JOBANPUTRA: Fig. 3, col. 7, lines 5067, col. 8, line 61 to col. 9, line 13, col. 20, line 28 to col. 21, line 36,).  
As per claim 15 (depending on claim 1), JOBANPUTRA in view of KIM further discloses “the electronic device (‘10’; or ‘400’) is a device (such as one of ‘desktop computer’ or ‘mobile computers’) connected to an external power supply to receive power from the external power supply” (which is inherent characteristic of disclosed ‘desktop computer’/‘mobile computers’, See MPEP 2131. III)”, (JOBANPUTRA: Figs. 1-3, col. 13, lines 27-67; KIM: Fig. 4, p102, p139, ‘external power’, ‘internal power’, and ‘battery’).  
claim 17, it recites a non-transitory computer readable storage medium. As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claim 16, because the claim recites/includes the same/similar limitation(s) as claim 16.
As per claim 18, it recites a device (apparatus). As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claims 1 (or 16) and 14, because the claim recites/includes the same/similar limitation(s) of claims 1 (or 16) and 14, except additional limitation of “the control unit repeatedly transmits a notification indicating that the voice recognition function is OFF, to the external device via the first communication unit.”  However, the same/similar concept/feature of this additional limitation is also disclosed by JOBANPUTRA, providing ‘periodically monitor and communicate any change in its state (including on and off), and ‘periodically query output electronic device (i.e. external device) for ‘requesting its state (obtained by transmitting the state as notification)’ including when it is “turned off’ (and on) (col. 48, lines 5-67, wherein the rejection is based on the combined teachings of JOBANPUTRA and KIM with same/similar motivation/obviousness for the combination as stated for claim 16). 
As per claim 19 (depending on claim 18), the rejection is based on the same reason described for claim 16, because it also reads on the limitation(s) of claim 13.
As per claim 20-24 (depending on claim 18), the rejection is based on the same reason described for claims 2-4, 13 and 13 respectively, because claims recite/include the same/similar limitation(s) of claims 2-4, 13 and 13 respectively.
As per claim 25 (depending on claim 18), the rejection is based on the same reason described for claim 15, because it also reads on the limitation(s) of claim 25.
claim 26, it recites a method. As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claim 18 because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 27, it recites a non-transitory computer readable storage medium. As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reason described for claim 26, because the claim recites/includes the same/similar limitation(s) as claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 

QH/qh
September 11, 2021
/QI HAN/Primary Examiner, Art Unit 2659